                        ·,,,
AO 245B (Rev:. 02/08/2019}Judg/nent in a Criminal Petty Gase (Modified)                                                             Page 1 of l



                                      UNITED STATES DI.STRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States 9f America                               JUDGMENT IN A CRIMINAL CASE
                                      V,                                    (For Offenses Committed On or After November 1, 1987)


                     Salvador Gonzalez-Lopez                                Case Number: 3:19-mj-22417

                                                                            Jami L Ferrara
                                                                            Defendant's Attorney


REGISTRATION NO. 85832298

THE DEFENDANT:
 lZI pleaded guilty to count(s) 1 of Complaint
                                 ---~----------~--------------
 •   was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                          Count Number(s)
8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                I

 D The defendant has been found not guilty on count(s)
                                                       -------------------
 • Count( s)
                   ---~--------------
                                                          dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a tern~          ol
                               ;fsl   TIME SERVED                         • ________ days
 lZI Assessment: $10 WAIVED. lZI Fine: WAIVED
  lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 _thy defendant's possession at the time of arrest upon their deportation OJ' removal.
 ~, Court re,commends df~endant be deported/removed with relative, ,t- Iv v\C~,~tl D t . "charged in case
1    Ici   rn \ /2 c?, l( \(),                                            Urv 1,,1 ··1 c, I I t' - • ,, t ( Co
             _)
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, June 14, 2019
                                                                          Date of Imposition of Sentence


                                                                           ~,~
                                                                          HONORABLE ROBERT A. MCQUAID
                                                                          UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                    3:19-mj-22417
